       Case 3:19-cv-00275 Document 1 Filed 04/12/19 Page 1 of 5 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF WEST VIRGINIA
-------------------------------------------------------------------------X
BRANDON ADKINS, and                                                      :
TRACI ADKINS,                                                            :
                                             Plaintiffs,                 :
                           -v-                                           :
                                                                         :
WELLS FARGO BANK, N.A., and                                                                  3:19-cv-00275
                                                                         : Civil Action No. ____________
JOHN DOE ENTITY,                                                         :
                                             Defendants.                 :
-------------------------------------------------------------------------X

                                         NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Wells Fargo Bank, N.A.

(“Wells Fargo”) gives notice that it is removing this civil action to this Court, which action was

originally commenced in the Circuit Court for Wayne County, West Virginia (“State Court”).

Wells Fargo files this notice of removal without waiving any claims, defenses, objections, rights,

or obligations that may exist in its favor in state or federal court. In support of removal, Wells

Fargo further states:

        1.       Plaintiffs filed the Complaint against Wells Fargo in State Court on March 9,

2019. The case is pending under the caption of Brandon Adkins and Traci Adkins v. Wells

Fargo Bank, N.A. and John Doe Entity, Civil Action No. 19-C-29 (the “State Court Action”).

        2.       Plaintiffs served Wells Fargo with the Summons and Complaint on March 14,

2019, by delivering a copy to the offices of the West Virginia Secretary of State. A copy of the

Summons and Complaint is attached as Exhibit A.

        3.       The Court has subject matter jurisdiction over the State Court Action under 28

U.S.C. § 1332(a)(1) which states that “[t]he district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of
       Case 3:19-cv-00275 Document 1 Filed 04/12/19 Page 2 of 5 PageID #: 2



interest and costs, and is between ... citizens of different States.”

           4.   Plaintiffs are residents of Wayne County, West Virginia. See Compl. ¶ 1. For

purposes of diversity of citizenship under 28 U.S.C. § 1332, plaintiffs are citizens of West

Virginia.

           5.   Wells Fargo is a national banking association organized and operating under the

National Bank Act, 12 U.S.C. §§ 21, et seq. 1            For purposes of determining diversity of

citizenship, national banking associations are “citizens of the States in which they are

respectively located.” 28 U.S.C. § 1348. The United States Supreme Court has construed this

language to mean that a national banking association is a citizen of the State in which its main

office, as set forth in its articles of association, is located. Wachovia Bank, N.A. v. Schmidt, 546

U.S. 303, 318 (2006). Wells Fargo’s main office, as set forth in its articles of association, is

located in Sioux Falls, South Dakota. For purposes of diversity of citizenship under 28 U.S.C.

§ 1332, Wells Fargo is a citizen of South Dakota.

           6.   Because plaintiffs allege that they are citizens of West Virginia and that

Defendant is a citizen of a state other than West Virginia, there is complete diversity among the

parties.

           7.   The amount in controversy requirement is satisfied “where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C.

§ 1332.

           8.   An examination of the facts asserted and damages sought in the Complaint


1
 The court may take judicial notice of the fact that Wells Fargo is a national bank. See United
States v. Harris, 530 F.2d 576, 578 (4th Cir.1976); United States v. Thomas, 610 F.2d 1166,
1171 (3d Cir. 1979) (justifying judicial notice of bank’s national character because the word
“National” in a bank’s title is “virtually conclusive evidence that the bank is federally
chartered”).

                                                   2
      Case 3:19-cv-00275 Document 1 Filed 04/12/19 Page 3 of 5 PageID #: 3



confirms that the amount in controversy requirement is satisfied here.

       9.      Under 28 U.S.C. § 1446(a), a “notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S. Ct. 547 (2014); see also Scott v. Cricket Commc’ns,

LLC, 865 F.3d 189, 195 (4th Cir. 2017).

       10.     The Complaint purports to assert a claim under section 46A-2-125(d) of the West

Virginia Consumer Credit and Protection Act (the “WVCCPA”). For debt collection calls

proven to violate section 46A-2-125(d), a plaintiff may recover $1,000 per call, up to the greater

of $175,000 or the total alleged outstanding indebtedness at issue. W. Va. Code § 46A-5-101(1).

The Complaint places in controversy more than the jurisdictional threshold because plaintiffs

demand that Wells Fargo “pay … [s]tatutory damages in the maximum allowed by” section 46A-

5-101(1) (emphasis added), that is, at least $175,000. See Compl., Demand for Relief ¶ B.

       11.      Additionally, while they do not quantify the number of calls they claim to have

received in the past four years, plaintiffs assert that Wells Fargo called them “on a regular basis,”

Compl. ¶ 9, and that the calls were “constantly fresh on their minds due to [their] volume and

consistency,” Compl. ¶ 10. Because plaintiffs’ allegations raise the inference that they received

at least 75 calls during that four-year period, the Complaint places in controversy more than

$75,000.

       12.     Finally, plaintiffs also demand actual damages, general damages, punitive

damages, and costs of litigation, including attorneys’ fees and costs. Compl., Demand for Relief.

Taking these additional items into consideration, it is apparent from the face of the Complaint

that plaintiffs have placed in controversy more than $75,000.

       13.     This notice of removal is timely filed within thirty (30) days of receipt through



                                                 3
      Case 3:19-cv-00275 Document 1 Filed 04/12/19 Page 4 of 5 PageID #: 4



service or otherwise of a copy of the initial pleading setting forth the claim for relief upon which

this action is based in accordance with 28 U.S.C. § 1446(b).

       14.      Upon information and belief, no further proceedings have been had in the State

Court Action.

       15.      The United States District Court for the Southern District of West Virginia

encompasses the county in which the State Court Action is now pending. Thus, removal to this

Court is proper pursuant to 28 U.S.C. § 1441(a).

       16.      No previous application has been made for the relief requested herein.

       17.      Pursuant to 28 U.S.C. §1446(d), Wells Fargo is filing written notice of this

removal with the clerk of the State Court.

       18.      Copies of the notice of filing notice of removal, together with this notice of

removal, are being served upon Plaintiffs’ counsel pursuant to 28 U.S.C. § 1446(d).

       WHEREFORE, Wells Fargo respectfully requests that the Court assume jurisdiction over

this matter and that no further proceedings be held in the State Court. In the event that any

question arises as to the proprietary of removal, Wells Fargo requests the opportunity to submit

briefs and be heard at argument in support of its position that removal is proper.

       This, the 12th day of April, 2019.

                                                     Respectfully submitted,

                                                     /s/ Thomas C. Ryan
                                                     Thomas C. Ryan (WVSB # 9883)
                                                     K&L Gates LLP
                                                     K&L Gates Center
                                                     210 Sixth Avenue
                                                     Pittsburgh, PA 15222
                                                     Telephone: (412) 355-6500
                                                     Facsimile: (412) 355-6501
                                                     E-mail: thomas.ryan@klgates.com
                                                     Counsel for Wells Fargo Bank, N.A.


                                                 4
      Case 3:19-cv-00275 Document 1 Filed 04/12/19 Page 5 of 5 PageID #: 5



                                 CERTIFICATE OF SERVICE

       I, the undersigned, certify that on April 12, 2019, this document, filed through the Court’s

CM/ECF system, will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing and paper copies will be sent via first class mail, postage prepaid, to

those indicated as non-registered participants.

                                                      /s/ Thomas C. Ryan
                                                      Thomas C. Ryan (WVSB # 9883)
                                                      K&L Gates LLP
                                                      K&L Gates Center
                                                      210 Sixth Avenue
                                                      Pittsburgh, PA 15222
                                                      Telephone: (412) 355-6500
                                                      Facsimile: (412) 355-6501
                                                      E-mail: thomas.ryan@klgates.com
                                                      Counsel for Wells Fargo Bank, N.A.




                                                  5
